Citation Nr: 0711354	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a right knee 
disability.  

3.  Entitlement to a disability rating in excess of 30 
percent for congenital dysplasia and arthritis of the right 
hip, status post total hip arthroplasty with a leg length 
discrepancy.  

4.  Entitlement to a disability rating in excess of 30 
percent for congenital dysplasia and arthritis of the left 
hip, status post total hip arthroplasty with a leg length 
discrepancy.  

5.  Entitlement to a compensable rating for status post 
surgical repair of a left varicocele.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a right 
wrist disability, and found no new and material evidence had 
been submitted to reopen a service connection claim for a 
right knee disability.  The veteran was also denied increased 
ratings for bilateral hip disabilities and a left varicocele, 
and a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran subsequently initiated and perfected appeals of 
these determinations.  

In July 2004, the veteran testified in Washington, D.C., 
before the undersigned Veterans Law Judge regarding his TDIU 
claim.  His appeal was subsequently remanded by the Board in 
January 2005 for additional development.  In May 2006, the 
veteran again testified in Washington, D.C., before the 
undersigned Veterans Law Judge regarding the remainder of his 
issues on appeal.  

The issues of entitlement to service connection for a right 
wrist, and right knee disability, and for increased ratings 
for bilateral hip disabilities and a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  In a July 1987 rating decision, the RO denied service 
connection for a right knee disability, and a notice of 
disagreement was not received within the subsequent one-year 
period.  

2.  VA and private medical treatment records submitted since 
the July 1987 denial of the veteran's service connection 
claim for a right knee disability are neither cumulative nor 
redundant of evidence already considered, and raise a 
reasonable possibility of substantiating the claim.

3.  The veteran's status post-operative surgical repair of a 
left varicocele is characterized by occasional scrotal pain.  


CONCLUSIONS OF LAW

1.  The RO's July 1987 rating decision denying the veteran 
service connection for a right knee disability is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).  

2.  Evidence submitted since the July 1987 RO rating decision 
is new and material with respect to the claim for service 
connection for a right knee disability, and the claim for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2006).  

3.  The criteria for a compensable rating for status post-
operative surgical repair of a left varicocele have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.115b, Diagnostic Code 
7524 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The December 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA 
examinations, most recently in March 2005.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

Regarding the veteran's increased rating claim for a left 
varicocele, there is no objective evidence indicating that 
there has been a material change in this disability since the 
claimant was last examined.  38 C.F.R. § 3.327(a) (2006).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The March 2005 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the noncompensable disability rating at 
issue here for the claimant's service-connected disability 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

I. New and material evidence - Right knee disability

The veteran seeks to reopen his service connection claim for 
a right knee disability.  The RO issued a July 1987 rating 
decision which denied the veteran service connection for a 
right knee disability.  In the absence of a timely notice of 
disagreement, this decision is final.  See 38 U.S.C.A. § 7105 
(West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran has submitted additional 
evidence, including private and VA medical treatment records, 
in support of his application to reopen.  For the reasons to 
be discussed below, this evidence is both new and material, 
and his service connection claim may be reopened for 
consideration on the merits.  

When the veteran was originally denied service connection for 
a right knee disability in July 1987, the RO concluded that 
while the veteran had a confirmed right knee injury during 
military service following a parachute jump, this injury was 
acute and transitory, with no current residuals.  The rating 
decision included a notation indicated "residuals of right 
knee injury - not found" and a prior June 1987 VA 
examination was cited which found both knee joints to be 
within normal limits.  

Since the 1987 rating decision, the veteran has submitted 
private medical treatment records reflecting a post-service 
disability of the right knee.  In July 1996, the veteran 
sought treatment for right knee pain and limitation of 
motion.  No recent injury to the right knee was noted, but a 
serious twist injury 15-20 years ago was reported by the 
veteran.  The impression was of a right knee strain.  

More recently the veteran has been afforded VA outpatient 
treatment for his right knee.  In December 2002 he reported a 
longstanding history of right knee pain, and a meniscus 
problem was suspected.  A January 2003 VA MRI study confirmed 
a tear of the medial meniscus.  A right knee arthroscopy was 
performed in February 2003.  The Board notes first that these 
private and VA medical records are new, in that they were not 
of record at the time of the 1987 denial.  Additionally, they 
are not cumulative and redundant of evidence already of 
record, as they suggest the veteran has a current right knee 
disorder possibly resulting from his confirmed right knee 
injury during military service.  No such evidence was of 
record at the time of the 1987 denial, when the RO found no 
current residuals of the veteran's in-service injury.  Next, 
because these records establishes a current right knee 
disorder that may be related to service, they are material, 
as they relate to an unestablished fact necessary to 
substantiate the claim.  Additionally, this evidence, when 
considered with the veteran's service medical records, which 
confirm treatment for a right knee injury in June 1975 during 
service, raises a reasonable possibility of substantiating 
the claim at issue.  

Based on the above, the Board finds aforementioned private 
and VA medical treatment records to be both new and material 
evidence.  The veteran having submitted new and material 
evidence, his service connection claim for a right knee 
disability must be reopened and considered on the merits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

II. Compensable rating - Left varicocele

The veteran seeks a compensable rating for his service-
connected left varicocele, status post surgical repair.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

The veteran's left varicocele is currently rated by analogy 
under Diagnostic Code 7524, which provides that removal of 
one testis warrants a noncompensable disability evaluation.  
Removal of both testis warrants a 30 percent evaluation.  
38 C.F.R. § 4.115b, Diagnostic Code 7524 (2006).  

Following receipt of the veteran's claim, he was afforded a 
VA medical examination in August 2003.  He reported surgical 
repair of his left varicocele in 1983, while still on active 
duty.  Since that time, he has experienced episodic pain of 
the testes.  However, he denied wearing a scrotal support.  
On physical examination a varicocele was still present, and 
his testis was smaller on the left.  No ventral or inguinal 
hernia was noted.  

More recently, the veteran was afforded VA genitourinary 
examination in March 2005.  He reported intermittent 
scrotal/testicular pain since his left varicocele surgical 
repair.  He also stated he was sterile, and took medication 
for low testosterone levels.  Finally, he reported some 
urinary frequency for the past several years.  On physical 
examination, the veteran's testicles were small in size.  No 
inguinal hernia was present.  The final impression was of a 
surgical repair of a left varicocele.  

VA outpatient treatment records indicate the veteran has 
sought treatment in the recent past for erectile dysfunction.  
Testing indicated his testosterone levels were low, and he 
was placed on medication to boost these levels.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a compensable 
rating for the veteran's left varicocele.  As this disability 
has not resulted in removal of either testis, a compensable 
rating under Diagnostic Code 7524 is clearly not warranted.  
The Board must also consider whether an analogous rating for 
this disability under other pertinent diagnostic criteria is 
warranted.  See 38 C.F.R. § 4.20 (2006).  Nevertheless, in 
the present case, his complaints of pain are already 
contemplated by his current zero percent rating and no 
examiner has attributed any of his other complaints, 
including low testosterone levels, urinary frequency, and 
sterility, to the varicocele.  None of the diagnostic codes 
applicable to testicular disorders contemplates a compensable 
rating absent significant symptomatology or problems, e.g., 
atrophy, or absence or removal of the testis, 
hospitalizations, or long-term antibiotics -- none of which 
is shown in this case.   See 38 C.F.R. § 4.115a; 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7523, 7525 (2006).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left varicocele, status post-
operative repair, has itself required no extended periods of 
hospitalization or treatment since the initiation of this 
appeal, and is not shown by the evidence to present marked 
interference with employment in and of itself.  Therefore, 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's status post-operative 
surgical repair of a left varicocele.  As a preponderance of 
the evidence is against the award of a compensable rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

The veteran having submitted new and material evidence, his 
service connection claim for a right knee disability is 
reopened, and to this extent only, the appeal is granted.  

Entitlement to a compensable rating for status post-operative 
surgical repair of a left varicocele is denied.  


REMAND

The veteran's service connection claim for his right knee 
having been reopened, it may now be considered on the merits.  
As noted above, VA medical records confirm a current 
diagnosis of a right knee disability, diagnosed via a January 
2003 VA MRI as a tear of the medial meniscus.  Additionally, 
the veteran's service medical records confirm he was treated 
in June 1975 for a right knee injury following a parachute 
jump in which he landed in a tree.  A July 1996 private 
treatment notation for a right knee disability suggested a 
possible nexus to the veteran's in-service right knee injury, 
as this injury was noted in the pertinent medical history, 
and has been confirmed in his service medical records.  
Therefore, a VA orthopedic examination addressing such a 
nexus is required.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

Next, the veteran seeks service connection for a right wrist 
disability.  Service medical records confirm the veteran 
injured his right wrist in November 1979 while playing 
football during military service.  A sprain was suspected, 
and his right wrist was cast for several weeks.  More 
recently, an August 2003 VA orthopedic consultation diagnosed 
the veteran with severe radial scaphoid arthritis and carpal 
tunnel syndrome of the right wrist.  The clinical notation 
also suggested this injury was possibly related to his in-
service injury.  However, the veteran has not been afforded a 
VA examination to obtain a medical opinion regarding such a 
nexus between his current right wrist disability and his in-
service injury.  Remand for such an examination is therefore 
required.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

The veteran also seeks increased ratings for his bilateral 
hip disabilities, each currently rated as 30 percent 
disabling following total hip arthroplasty.  These 
disabilities are currently rated under Diagnostic Code 5054, 
which considers limitation of motion, among other impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5054 (2006); see also 
38 C.F.R. § 4.71a, Diagnostic Codes 5250-55 (2006).  When 
evaluating musculoskeletal disabilities, the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any 
applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
consideration is especially pertinent in the pending case, as 
the veteran has stated on numerous occasions that he 
experiences frequent episodes of severe hip pain with use 
which results in additional limitation of motion and 
restriction of mobility.  

While VA orthopedic examination was afforded the veteran as 
recently as March 2005, the examiner made no findings 
regarding any additional functional loss or limitation of 
motion due to such factors as pain, weakness, fatigability, 
incoordination, or pain on repetitive movement of the hips.  
Hence, remand of the veteran's increased rating claims for 
his bilateral hip disabilities is necessary to afford him 
another VA orthopedic examination.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, the Board notes that the veteran has perfected an 
appeal of his claim for a total disability rating based on 
individual unemployability due to service-connected 
disability.  Because this claim is inextricably intertwined 
with other issues being remanded by the Board, adjudication 
of the former issue must thus be deferred pending resolution 
of other pending issues on appeal.  See Harris v Derwinski, 1 
Vet. App. 80 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine his 
current degree of disability resulting 
from his bilateral hip disorders.  He must 
be given adequate notice of the date and 
place of any requested examination.  A 
copy of all notifications must be 
associated with the claims folder.  The 
claims file and a copy of this remand must 
be made available to the examiner and the 
examiner should indicate in his/her report 
that these records were reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should indicate complete range of 
motion in degrees for each hip and whether 
the veteran experiences additional 
functional loss as a result of painful hip 
motion, instability, weakness or lack of 
endurance of the hip joints.  Any other 
impairment related to the veteran's 
bilateral hip disabilities, status post 
arthroplasty, should also be noted for the 
record.  The clinical findings and reasons 
upon which any opinion is based should be 
clearly set forth.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine the 
etiology of his current disabilities of 
the right knee and right wrist.  This 
orthopedic examination may be accomplished 
in conjunction with the orthopedic 
examination ordered above.  The claims 
file and a copy of this remand must be 
made available to the examiner and the 
examiner should indicate in his/her report 
that these records were reviewed.  In 
particular, the examiner's attention is 
directed to the service medical records 
regarding the veteran's right wrist and 
right knee injuries during military 
service.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  After fully examining the 
veteran, the examiner should indicate any 
current disabilities of the right wrist 
and/or right knee found on objective 
examination.  For any such disability 
noted, the examiner should state whether 
any current disability is at least as 
likely as not (i.e., a 50 percent 
likelihood or more) etiologically related 
to his in-service injuries to the right 
knee and wrist.  The examiner should set 
forth in the examination report a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Thereafter, the RO should review the 
file, and determine if any additional 
development is required.  After completion 
of any indicated development, the RO 
should reconsider the veteran's pending 
claims for service connection for right 
wrist and right knee disabilities, and 
increased ratings for bilateral hip 
disabilities in light of all additional 
evidence added to the record.  The RO must 
also reconsider the veteran's claim for a 
TDIU.  For any benefit sought on appeal 
and denied by the RO, the RO must afford 
the veteran and his representative a 
supplemental statement of the case and a 
timely period to respond before returning 
the record to the Board for further 
review.  

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion, 
either factual or legal, as to the merits of the case at this 
time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


